Citation Nr: 0410106	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  00-02 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, 
evaluated 40 percent disabling.

2.  Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) stems from 
rating decisions of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By rating 
decision of March 1999, the RO confirmed and continued a 40 
percent evaluation for a low back disability (lumbosacral strain).  
The RO later issued a rating decision in September 2001 granting 
service connection for diabetes mellitus and assigning a 20 
percent evaluation effective July 9, 2001.  In a more recent 
decision, in December 2001, the RO assigned an earlier effective 
date of February 7, 2000, for the 20 percent rating for the 
diabetes.

In correspondence dated in October 2001 and February 2002, the 
veteran raised the additional issue of his purported entitlement 
to service connection for a stomach disorder.  That claim has not 
been developed for appellate review, however.  So it is referred 
to the RO for appropriate development and consideration.

For the reasons explained below, the claim for an initial rating 
higher than 20 percent for the diabetes mellitus is being REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your part 
concerning this claim.  The Board will decide the other claim 
seeking a rating higher than 40 percent for the low back 
disability.


FINDING OF FACT

The veteran has severe intervertebral disc syndrome (IVDS) causing 
recurring attacks with only intermittent relief; however, his low 
back disability has not caused more than incapacitating episodes 
having a total duration of at least four weeks, but less than six 
weeks, during the past 12 months.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent for 
the low back disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293, effective prior and 
subsequent to September 23, 2002; 67 Fed. Reg. 
54345-54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (August 
27, 2003); Diagnostic Code 5295, effective prior and subsequent to 
September 26, 2003; 68 Fed. Reg. 51454-51458 (August 27, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law on November 9, 
2000.  It since has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  And the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA eliminated the requirement of submitting a well-grounded 
claim, and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

In this case, VA notified the veteran by letter dated in May 2001 
that VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., a VA 
Form 21-4142) so that VA could request medical treatment records 
from private doctors for him.  He also was informed that he, 
himself, could send medical treatment records from private 
doctors.  Furthermore, the rating decision appealed, the statement 
of the case (SOC), and supplemental statements of the case 
(SSOCs), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations governing 
the claim, and essentially notified the veteran of the evidence 
needed to prevail.  The duty to notify of necessary evidence and 
of the respective responsibilities-his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records (SMRs) are on file, as are his VA medical 
treatment records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from private doctors also have been obtained.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could help 
him by getting that evidence.  He also was advised what evidence 
VA had requested and notified in the SOC and SSOCs what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Additionally, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ (i.e., RO) decision was made prior to November 9, 
2000, the date the VCAA was enacted.  VA believes this decision is 
incorrect as it applies to cases, as here, where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

Regarding the issue of entitlement to an increased rating for the 
low back disability, a substantially complete application was 
received in September 1997.  Thereafter, in a rating decision 
dated in March 1999, an increased rating was denied.  Only after 
that rating action was promulgated did the AOJ (RO), in May 2001, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need for 
him to submit any evidence in his possession pertaining to his 
claim.  As noted above, though, the rating decision appealed and 
the SOC and the SSOC's, considered cumulatively, are documents, 
which like the May 2001 VCAA letter, served to discuss the 
pertinent evidence, provide the laws and regulations governing the 
claim, and essentially notify the veteran of the evidence needed 
to prevail.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
of VA can properly cure a defect in the timing of the notice, such 
as this, it did leave open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement (NOD) and substantive appeal 
(VA Form 9) that were filed by the appellant to perfect the appeal 
to the Board.  This would be an absurd result, and as such it is 
not a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in May 2001 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and an SSOC provided the appellant.  He has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to his VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to him.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (Rating Schedule)-which represent, as far as 
can be determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2 (2002).  
See, too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2003).  All reasonable doubt concerning the severity of the 
disability in question is resolved in the veteran's favor.  38 
C.F.R. § 4.3.

It is important to note, at the outset, that VA rather recently 
revised the criteria used to determine the severity of IVDS.  The 
changes took effect on September 23, 2002, during the pendency of 
this appeal.  And where, as here, the governing law or regulation 
changes after a claim has been filed, but before administrative or 
judicial review has been completed, the version most favorable to 
the claimant generally applies.  Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  However, the revised regulations cannot be applied 
prior to their effective date, unless they specifically contain 
such a provision.  VAOPGCREC 3-2000 (Apr. 10, 2000).  See also 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114.  The RO already 
has considered the severity of the veteran's low back disorder 
under both the former and revised criteria, so he is not 
prejudiced by the Board doing the same without first remanding the 
case to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, IVDS was evaluated as follows under 
38 C.F.R. 4.71a, Diagnostic Code 5293:

A 0 percent (i.e., noncompensable) rating was warranted if the low 
back condition was postoperative and cured.  A 10 percent rating 
was warranted if it was mild.  A 20 percent rating was warranted 
if it was moderate with recurring attacks.  A 40 percent rating 
was warranted if it was severe, manifested by recurring attacks, 
with intermittent relief.  And a 60 percent rating was warranted 
if it was pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc, with little 
intermittent relief.  Id.


In comparison, the revised criteria for rating IVDS, effective 
September 23, 2002, appear at 67 Fed. Reg. 54345-54349 (August 22, 
2002).  Code 5293 has been renumbered Code 5243 and, effective 
September 2, 2003, appear at 68 Fed. Reg. 51454-51458 (August 27, 
2003).  The revised criteria for rating IVDS are as follows:

Evaluate IVDS (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.

Incapacitating episodes having a total duration of at least six 
weeks during the past 12 months warrant a 60 percent rating.  
Incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks, during the past 12 months warrant 
a 40 percent rating.  Incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, during 
the past 12 months warrant a 20 percent rating.  And 
incapacitating episodes having a total duration of at least one 
week, but less than two weeks, during the past 12 months warrant a 
10 percent rating.  

Note (1): For purposes of evaluations under 5293 (5243), an 
incapacitating episode is a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and symptoms 
resulting from IVDS that are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.


Note (3):  If IVDS is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that segment.  

Additionally, it is also important to note that VA very recently 
revised the criteria used to determine the severity of spinal 
disorders other than IVDS.  The changes, which include renumbering 
of diagnostic codes for rating all spinal disorders, took effect 
September 26, 2003.  Again, within the guidelines discussed above 
concerning retroactive application of revised rating criteria, the 
RO has considered the veteran's low back disability under both the 
former and revised criteria, so he is not prejudiced by the Board 
doing the same.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The analysis that follows discusses all pertinent diagnostic 
codes.  

Analysis

Service connection was granted and a 10 percent evaluation 
assigned, effective December 1971, for a low back disability 
classified as lumbosacral strain.  A higher 20 percent evaluation 
was assigned effective May 1986.  An even higher 40 percent 
evaluation was assigned effective October 1993.  Effective May 
1986, there was a temporary reduction to 20 percent, but the prior 
40 percent rating was later restored, effective the date of the 
reduction, and has remained in effect ever since.

The veteran's service medical records show he complained of back 
pain during April and May 1967.  On objective clinical inspection 
of his back, there was full range of motion (ROM); x-rays of his 
lumbar spine also were normal, and no specific back disorder was 
then identified.  

The claims file (c-file) contains several VA clinical records 
dated from 1996 to 2003 showing ongoing treatment for complaints 
of low back pain.  


A private doctor performed a magnetic resonance imaging (MRI) of 
the veteran's lumbar spine in January 1996.  The impression was 
mild disc and annulus bulging.  Also noted were mild degenerative 
changes.  There was no evidence of focal disc herniation or 
significant spinal canal narrowing.

A statement from John M. Augustin, M.D., dated in July 1998, 
indicates the veteran complained of unrelenting low back pain 
radiating to his posterior thighs.  On examination, the straight 
leg raising test was possible to 20 degrees on the right side, but 
to only 10 degrees on the left side.  The assessment was chronic 
lumbar radiculopathy and spondylosis with disc bulging at the L5-
S1 level.  

A VA orthopedic examination was performed in January 1999.  The 
veteran reported a feeling of stiffness, weakness, fatigability 
and lack of endurance in the lower back.   He didn't to do any 
lifting or bending.  He used a transcutaneous electrical nerve 
stimulation (TENS) unit and had a back brace that he utilized at 
home.  He also took Motrin to relieve back pain.  He did not use a 
cane or crutches.  Objective physical examination showed that he 
had a normal gait.  He also was able to get up on the examining 
table with ease.  Straight leg raising was positive at 10 degrees, 
bilaterally.  He was able to sit up at 90 degrees without any 
difficulty.  He had range of motion of 20 degrees of flexion, 20 
degrees of hyperextension, 10 degrees of lateral deviation to the 
right and left, and 10 degrees of rotation to the right and left.  
Neurological inspection was completely within normal limits.  Mild 
paraspinal spasm was noted in the lower back.  There was no pain 
to palpation.  X-ray examination was interpreted as showing 
degenerative disc disease at L3-L4, and anterior osteophytic 
lipping at the superior endplate L5.  The diagnosis was 
degenerative disease of the lumbosacral spine.  

In February 1999, the veteran was referred to a VA facility for 
urgent care because of chronic low back pain.  On physical 
examination, no deformity of the spine was detected.  There was 
tenderness of the paraspinal muscles at L4-5 and L5-S1.  No muscle 
spasm of the back was elicited.  Active range of motion was very 
limited secondary to subjective resistance with complaint of pain 
beyond limited ranges.  The veteran was found to have normal 
strength in his lower extremities.  Deep tendon reflexes  were 1+ 
at both the knees and ankles.  The assessment was traumatic 
degenerative disc disease of the lumbosacral spine.  In August 
1999, it was found that the veteran had active forward flexion to 
60 degrees and backward extension to 10 degrees; no back muscle 
spasm was detected.  Paraspinal muscles were tender.  Straight leg 
raising was resisted at 20 degrees.  

In July 2000, a VA computerized tomography (CT) scan of the lumbar 
spine was interpreted as showing concentric bulge of the annulus 
fibrosis at L3-4 and L4-5, with no findings suggestive of nerve 
root impingement or frank herniated disc.  On clinical inspection 
in July 2000, it was found that the veteran had active range of 
motion of the back in forward flexion to 75 degrees and in 
extension backwards to 15 degrees.  Deep tendon reflexes were 1+ 
and equal throughout his lower extremities; straight leg raising 
was resisted at 45 degrees with tight lumbar paraspinal muscles.  
Sensory status of the lower extremities was within normal limits.  
The assessment was chronic back strain.  In December 2000, it was 
found that the veteran had mildly tight, tender paraspinal 
muscles; no back muscle spasm was detected.  Active range of 
motion of the lumbosacral spine was to 75 degrees of forward 
flexion and 15 degrees of backward extension.  Neurosensory 
inspection of the lower extremities was within normal limits.  

In January 2002, the veteran was evaluated at a VA clinic.  He 
stated that he had worn a back brace in the past which helped to 
reduce back pain.  He indicated that his back brace had worn out 
and that he needed a new one.  It was observed that he ambulated 
independently, without an assistive device; his gait was adequate.  
The assessment was that strength of the lower extremities and 
trunk muscles was within functional limits.

A VA examination of the spine was performed in August 2002.  The 
veteran stated that he continued to have flare-ups of pain in his 
back on an average of once monthly, lasting two to three days.  He 
indicated that no specific treatment had been given other than 
Ibuprofen for pain and a back brace.  It was observed that he wore 
a back brace and had stiff back posture, but there was no point 
tenderness, paraspinal muscle spasm or other abnormality, except 
bilateral straight leg raising at 20 degrees, with decreased 
pinprick sensation over the right thigh.  Pain on motion was 
present at the maximum ranges of motion.  Range of motion of the 
lumbar spine was limited as follows:  forward flexion to 60 
degrees, extension backwards to 15 degrees, lateral flexion to 20 
degrees, and rotation to 20 degrees bilaterally.  The examiner 
commented that, during a flare-up of the veteran's back pain, 
there might be an additional 5 to 10 degrees range of motion loss, 
but this required speculation as to degree.  The diagnosis was 
degenerative disc disease of the lumbosacral spine.  

Added to the record in April 2003 were medical reports from 
private doctors.  They pertain to the veteran's treatment from 
December 2001 to March 2003 for conditions other than a low back 
disorder.  Additionally, on general physical examination in May 
2002, right shoulder symptoms were elicited, while on general 
physical examination in July 2002, right hip symptoms were 
elicited.  Neither the May 2002 nor the July 2002 examination 
report makes any reference to low back deficits.  Both examination 
reports show that the musculoskeletal system, other than the right 
hip or right shoulder, was found to have normal range of motion, 
strength and tone.  

The medical evidence, as a whole, shows the veteran's service-
connected low back disability includes, most prominently, 
degenerative disc disease, a condition that is rated on the basis 
of IVDS under Code 5293/43.  Diagnostic imaging demonstrated some 
bulging of discs in the lumbosacral spine, but no actual disc 
herniation was confirmed, nor was there any substantiated 
impingement of discs on nerves supplying the lower extremities.  
Indeed, the results of diagnostic imaging have been corroborated 
by clinical findings.  In this regard, repeat examinations over 
recent years showed, at most, only slightly diminished deep tendon 
reflexes.  Moreover, the veteran was found to have good bilateral 
lower extremity strength, and lower extremity sensation is well 
preserved, with the exception of a single instance of diminished 
sensation over the right thigh.  Also, several examinations during 
recent years have not elicited even the mild paraspinal muscle 
spasm noted on the VA examination in January 1999 for rating the 
low back.  In order to be entitled to a rating higher than 40 
percent for IVDS under the former rating criteria of Diagnostic 
Code 5293, there must be evidence of pronounced sciatic 
neuropathy.  This has not been confirmed.  Indeed, there is 
objective evidence of, at most, moderate symptoms of degenerative 
disc disease.  So the current 40 percent rating under the former 
Diagnostic Code 5293 fully contemplates the degree of 
symptomatology of IVDS shown, and adequately compensates the 
veteran for it.

The Board realizes the veteran has used a TENS unit in the past 
and continues to use a back brace and take medications for his 
back pain.  But despite his chronic low back pain, there is no 
medical evidence indicating that his IVDS or associated pain has 
caused incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  And as alluded to earlier, 
for rating purposes under the revised Code 5293/43, an 
incapacitating episode is a period of acute signs and symptoms due 
to this condition requiring bed rest prescribed by a physician and 
treatment by a physician.  Hence, the revised criteria of Code 
5293/43 are not satisfied, either, to receive a rating higher than 
40 percent.

Furthermore, the medical evidence shows that the veteran, on the 
most recent VA rating examination of his low back in August 2002, 
had 60 degrees of forward flexion of his lumbar spine, indicative 
of no more than moderate limitation of motion, warranting a 20 
percent rating under the former Diagnostic Code 5292 or under the 
new general formula for rating range of motion for spinal 
disorders.  And the new criteria already take into account the 
extent that his pain will adversely affect his range of motion, 
e.g., during flare-ups.

The Board also is aware that a VA examination for purposes of 
rating the veteran's low back disability in January 1999 showed 
apparently severe limitation of motion of the spine to 20 degrees 
of forward flexion.  However, significantly, at the same January 
1999 VA examination, he was also capable of sitting up at the 
examining table to 90 degrees without difficulty.  The ease with 
which he sat up, when not actually being formally tested for range 
of motion, leaves some doubt about the validity of the apparently 
severe limitation of motion observed at that time.  And in any 
event, subsequent evaluations of his lumbar spine during the years 
since, at VA clinics, showed no more than moderate limitation of 
forward flexion.

In addition to some limitation in the range of motion of the low 
back, the evidence demonstrates the veteran has some objectively 
signs of tenderness and tightness in his lumbar muscles.  At the 
same time, however, he has not had any lumbar muscle spasm in 
recent years, and the single episode of lumbar muscle spasm noted 
in January 1999 was only mild in degree.  Moreover, he does not 
have listing of his spine; as well, he retains lateral spine 
motion.  These findings warrant no more than a 10 percent rating 
under the former Diagnostic Code 5295.  Further, lumbosacral 
strain is rated under the revised Diagnostic Code 5237 on the 
basis of limitation of motion of the lumbar spine under the new 
general formula for rating spinal disorders.  Since the lumbar 
spine exhibits 60 degrees of forward flexion, no more than a 20 
percent rating is warranted under the new general formula for 
rating spinal disorders.

The clinical findings show the veteran's lower extremity motor 
power and sensory status are well preserved, with the exception of 
somewhat diminished deep tendon reflexes and somewhat diminished 
sensation over his right thigh.  Any neurologic manifestations of 
his low back disorder are most appropriately rated on the basis of 
incomplete paralysis of the sciatic nerve under Diagnostic Code 
8520.  But the neurological findings indicate, at most, no more 
than mild incomplete paralysis of the sciatic nerve of each lower 
extremity referable to the service-connected IVDS.  Mild 
incomplete paralysis of the sciatic nerve warrants a 10 percent 
rating for each lower extremity.  

In all no more than a 40 percent rating is warranted under the 
revised criteria of Diagnostic Code 5293/43 on the basis of 
chronic orthopedic and neurologic manifestations of IVDS.  This 
results from combining (under 38 C.F.R. § 4.25) a 20 percent 
rating for orthopedic impairment-on the basis of moderate 
limitation of motion of the lumbar spine, with each of two 10 
percent ratings for the neurologic impairment on the basis of mild 
incomplete paralysis of the sciatic nerve, which correlates to 35 
percent total impairment.  This, in turn, is rounded up to 40 
percent.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Besides Diagnostic Codes 5292, 5293, and 5295, the Board also has 
considered other potentially applicable diagnostic codes for 
evaluating the veteran's low back disability.  His low back 
disability includes degenerative joint disease of the lumbar 
spine.  Degenerative joint disease of the lumbar spine is rated on 
the basis of arthritis and, in turn, arthritis is evaluated on the 
basis of limitation of motion.  See the former Diagnostic Code 
5003 and the revised Diagnostic Code 5242.  As previously 
discussed, however, the lumbar spine exhibits only moderate 
limitation of motion, at most, warranting no more than a 20 
percent evaluation under the former Diagnostic Code 5292 or under 
the new general formula for rating spinal disorders.  Moreover, 
the currently assigned 20 percent rating under the former 
Diagnostic Code 5292 and under the new general formula for rating 
spinal disorders takes into account any additional range of motion 
loss from low back pain, in this veteran's case, to the extent 
that such loss could be feasibly estimated.  So an increased 
evaluation, based on the impact of pain alone, is not warranted.  

In addition, the veteran does not have complete bony fixation 
(ankylosis) of his lumbar spine, either favorable or unfavorable, 
warranting a rating greater than 40 percent for his low back 
disability under the former Codes 5286 or 5289 or under the new 
general formula for rating spinal disorders.

For all these  reasons, the claim for an increased rating for the 
veteran's low back disability must be denied because the 
preponderance of the evidence is against the claim, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App.518, 519 (1996).


ORDER

The claim for a rating higher than 40 percent for the low back 
disability is denied.  


REMAND

VA clinical records reflect some elevations in the veteran's blood 
glucose levels.  In August 2001, his blood glucose level was 170 
mg/dL, while in January 2002 it was 158 mg/dL.  A private medical 
laboratory's records also confirm he had elevated blood glucose.  
In March 2002, his blood glucose was 137 mg/dL, while in May 2002 
it was 134 mg/dL.  On VA physical examination in August 2002, the 
diagnoses included diabetes mellitus, Type II, without laboratory 
evidence of nephropathy.  The VA examiner's report contains a 
notation indicating that laboratory results were "below."  A 
report of a urinalysis for microalbumin and a plasma sample for 
creatinine accompany the report of the physical examination.  
There is no indication from record that the veteran's blood 
glucose level was tested in connection with the August 2002 
diabetes evaluation.  

The report of the most recent VA examination in August 2003 to 
evaluate the severity of the diabetes states that laboratory 
studies for blood glucose were not performed.  Subsequently, the 
most recent clinical record with respect to diabetes, prepared by 
VA and dated in November 2003, indicates the condition was stable.  
That assessment, however, was based on cursory physical 
examination findings; if testing of the veteran's blood glucose 
level was performed, the result is not of record.  

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:  

1.  Schedule the veteran for a VA examination to ascertain the 
current severity of his diabetes.  If deemed necessary to properly 
make this determination, a urinalysis and blood glucose study 
should be performed, in addition to the physical examination.  The 
examiner should state whether the veteran requires insulin, 
restricted diet and regulation of activities.  As well, the 
examiner should state whether the veteran's diabetes is adequately 
controlled.

The claims folders and a copy of this REMAND must be made 
available for the examiner's review of the veteran's pertinent 
medical history.  It is imperative that the questions posed in 
this REMAND be answered so VA has sufficient information to 
adjudicate the pending claim.  

2.  Review the report of the VA examination to ensure it provides 
the information needed to properly rate the service-connected 
diabetes under the applicable rating criteria.  If not, take 
corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 
268 (1998).

3.  Then readjudicate the claim in light of any additional 
evidence obtained.  If the benefit sought on appeal is not 
granted, send the veteran and his representative an appropriate 
supplemental statement of the case (SSOC) and give them time to 
respond before returning the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



